Title: David Gelston to Thomas Jefferson, 26 September 1816
From: Gelston, David
To: Jefferson, Thomas


            
              Dear Sir,
              New York September 26. 1816.
            
            Your letters of the 18 & 19th instant I have received, and immediately caused an entry to be made of the books by the invoice, amo of duties paid $5840   the invoice—&ca I now enclose—I also enclose an account of the expenses I have paid, I have not been called upon for all the freights, perhaps I shall not be, it will be time enough to charge them when paid—I now shall wait only a few days to remove all apprehensions from the equinoctial gales, & shall then improve the first good opportunity to send the package of books to Richmond—
            
              with great affection & esteem I am—Sir—your obedient servant.
              David Gelston
            
          